Citation Nr: 1435967	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to recognition of G. C. as the spouse of the Veteran, for VA compensation purposes.

2.  Entitlement to recognition of N. C. as the child of the Veteran, for VA compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active duty from September 1988 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  An October 2002 VA administrative decision recognized a valid common law marriage between the Veteran and B. L. beginning March [redacted], 1999.

2.  The Veteran and B. L. were divorced on November [redacted], 2005.  

3.  The Veteran's current marriage to G. C. is presumed valid.  

4.  N. C., as the natural child of the Veteran's spouse, G. C., is the Veteran's stepchild; N. C. is less than 18 years old and is a member of the Veteran's household.  


CONCLUSIONS OF LAW

1.  The criteria for recognition of G. C. as the spouse of the Veteran for VA compensation purposes have been met.  38 U.S.C.A. §§ 1115, 5110, 5124 (f) (West 2002); 38 C.F.R. §§ 3.4(b)(2), 3.204, 3.205 (2013).

2.  The criteria for recognition of N. C. as the Veteran's child for VA compensation purposes have been met.  38 U.S.C.A. §§ 1115, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4(b)(2) , 3.52, 3.57, 3.209, 3.210(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2013).  The purpose of the statute is to defray the costs of supporting a veteran's dependents when a service-connected disability is of a certain level hindering a veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009).

VA will accept the written statement of a claimant as proof of marriage or birth of a child for purposes of determining entitlement to benefits as long as the statement contains the month, year, and place of the event, the full name, and relationship of the other person to the claimant, and the dependent's social security number.  38 U.S.C.A. § 5124 (West 2002); 38 C.F.R. § 3.204(a)(1) (2013).  Other evidence is required under certain circumstances, such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  See 38 C.F.R. § 3.204(a)(2) (2013).

A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date, and place of marriage, and the number of prior marriages if shown on the official record.  See 38 C.F.R. § 3.205(a)(1) (2013).  

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) (2013), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b) (2013).

38 C.F.R. § 3.57 (2013), in pertinent part, states that the term "child" includes a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household.  "Stepchild" is defined as the legitimate or an illegitimate child of the veteran's spouse.  A child of a surviving spouse whose marriage to the veteran is deemed valid under the provisions of 38 C.F.R. § 3.52 (2013), and who otherwise meets the requirements of this section, is included.  38 C.F.R. § 3.57(a)(1), (3)(b) (2013).

Evidence of relationship of a stepchild will consist of proof of birth as outlined in 38 C.F.R. § 3.209 (2013), evidence of the marriage of the veteran to the natural parent of the child, and evidence that the child is a member of the veteran's household or was a member of the veteran's household at the date of the veteran's death.  38 C.F.R. § 3.210(d) (2013).

Analysis 

The Veteran contends that she is married to G. C., and is therefore entitled to have him recognized as her spouse, and his child, N. C., recognized as her child for VA compensation purposes.  

Initially, the Board notes that the Veteran is currently rated as totally disabled due to a service-connected disability, and therefore is entitled to an additional amount of compensation for a spouse, child, and/or dependent parent.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2013).

As there is considerable overlap in the applicable evidence regarding the recognition of G. C. and N. C. as the Veteran's dependents, the Board will discuss all the evidence prior to addressing each of those issues.  

An October 2002 VA administrative decision recognized a valid common law marriage between the Veteran and B. L., beginning March [redacted], 1999.  
In July 2010 correspondence, the Veteran notified VA that she had married G. C. on June [redacted], 2010, and that her stepchild, N. C., resided in their home half the time.  The Veteran also enclosed a marriage license, which indicated that the Veteran and G. C. were married on June [redacted], 2010, and a copy of N. C.'s birth certificate, noting that N. C. was born on August [redacted], 2000, and that G. C. is the child's natural father.  

In a July 2010 declaration of dependency, the Veteran indicated that she had a common law marriage with B. L. that was terminated in divorce in Durant, Oklahoma, in November 2005 and July 2009.  She indicated that she married G. C. in Decanter, Texas, on June [redacted], 2010.  The declaration also noted the place and circumstances of the dissolution of G. C.'s prior marriage. 

In affidavits received in July 2010, the Veteran and B. L. attested that shortly after their divorce in November 2005, they resumed living together as husband and wife and continued to do so until July 2009.  In an August 2010 correspondence, the Veteran clarified that although she had resumed a relationship with B. L. after their divorce, the relationship was intermittent, and that between December 2005 and their final separation in July 2009, B. L. had moved out of their home at least 6 times for 1 to 2 month periods each time.  

In an August 2010 correspondence, the Veteran provided N. C.'s social security number.  

In a correspondence and affidavit received in October 2010, the Veteran stated that although she and B. L. attempted to reconcile, that attempt was unsuccessful, that they never remarried and that while they were cohabitating they had not purchased any real or personal property together or filed joint taxes during the attempted reconciliation.  

In October 2010 and January 2011, the Veteran provided copies of her social security card and Texas driver's license indicating that she had legally taken G. C.'s last name.  


Recognition of G. C. as the Veteran's Spouse

After reviewing all the evidence, the Board finds that the Veteran's marriage to G. C. is presumed valid.  The Board acknowledges that the record contains seemingly conflicting information concerning the nature of the Veteran's relationship with B. L. after their November 2005 divorce.  However, the Board finds that the Veteran has clarified those ambiguities and that additional proof of termination of her common law marriage to B. L. is unnecessary  38 C.F.R. § 3.205(b) (2013).

Although the Veteran and B. L. resumed living together as husband and wife after their divorce, the Board finds that the evidence is against finding that they entered into a second common law marriage between November 2005 and July 2009.  Under Oklahoma case law, a common law marriage requires clear and convincing proof of an: (1) an actual and mutual agreement between the spouses to be husband and wife; (2) a permanent relationship; (3) an exclusive relationship, proved by cohabitation as man and wife; (4) and the parties to the marriage must hold themselves out publically as husband and wife.  See Estate of Stinchcomb v. Stinchcomb, 674 P.2d 26, 28-29 (Okla. 1983).  

Although the Veteran and B. L. cohabitated and held themselves out as husband and wife, the Board finds that there is not clear and convincing evidence that their relationship was permanent.  To the contrary, the Veteran stated that they had an on- again, off-again relationship, as evinced by that fact that B. L. moved out of the house multiple times for 1 to 2 months at a time.  Moreover, Oklahoma courts continued to treat the parties as divorced, which supports the Veteran's contention that she did not enter into a second common law marriage with B. L. after their divorce.  Specifically, Bryan County District Court orders in December 2008 and July 2012 modified the November [redacted], 2005 divorce decree as it pertained to the Veteran and B. L.'s minor child.  The fact that an Oklahoma court continued to treat the Veteran and B. L. as divorced weighs heavily against finding that the Veteran entered into a second common law marriage to B. L. under Oklahoma law.  

Additionally, VA has recognized that the Veteran and B. L.'s marriage ended on November [redacted], 2005, and that they were not married thereafter.  In a September 2010 letter, VA informed the Veteran that B. L. had been removed as her dependent spouse effective December 1, 2005.  Furthermore, a February 2011 decision by the Committee on Waivers and Compromises denied the Veteran's request for a waiver of her debt repayment for the overpayment created by VA's erroneous payment of an additional dependent allowance.  This overpayment was based VA's recognition of B. L. as the Veteran's dependent spouse, from December 1, 2005 to August 31, 2010.

In light of the above, the Board finds that the evidence of record weighs heavily against finding that the Veteran and B. L. had a second common law marriage between November 2005 and July 2009.  As such, the Veteran's June [redacted], 2010 marriage to G. C., which is evinced by their marriage license, is presumed valid.  

Recognition of N. C. as the Veteran's Child

As noted above, G. C. is recognized as the Veteran's spouse.  Furthermore, in a July 2010 correspondence, the Veteran provided a copy of N. C.'s birth certificate, indicating that N. C. was born on August [redacted], 2000, and is the natural child of the Veteran's spouse, G. C.  The Veteran stated that N. C. resided with the Veteran and G. C. half the time.  As such, N. C. acquired his status as the Veteran's stepchild before the age of 18 and is a member of the Veteran's household.  Therefore, N. C. satisfies the regulatory definition of a "child" of the Veteran for VA compensation purposes.  38 C.F.R. §§ 3.57(a), 3.210(d) (2013). 









ORDER

G. C. may be recognized as the Veteran's spouse for VA compensation purposes.

N. C. may be recognized as the Veteran's child for VA compensation purposes. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


